NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                JOSUE SALVADOR CORDOVA, Appellant.

                             No. 1 CA-CR 14-0697
                               FILED 7-28-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-448316-001
                   The Honorable Brian Kaiser, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Charles R. Kruss
Counsel for Appellant
                           STATE v. CORDOVA
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.


G O U L D, Judge:

¶1             Josue Salvador Cordova (“Defendant”) appeals from his
convictions and sentences for two counts of Aggravated Driving While
under the Influence of Intoxicating liquor, both class four felonies.
Defendant’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), advising this Court
that after a search of the entire appellate record, no arguable ground exists
for reversal. Defendant was granted leave to file a supplemental brief in
propria persona, and did not do so.

¶2             Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2015). Finding no reversible
error, we affirm.

                       Facts and Procedural History1

¶3             Witness J.R. was driving her car when she observed
Defendant’s car swerving into her lane. Defendant collided with her
vehicle. J.R. testified at trial that when Defendant got out of his vehicle he
“had poor balance and red eyes” and was laughing.

¶4           When police arrived at the scene Defendant stated, “Excuse
me. I’ve only had three beers”; while making this statement, Defendant
held up four fingers. An officer performed a Horizontal Nystagmus Gaze
test on Defendant; Defendant exhibited six out of six cues for impairment.



1       We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293
(1989).



                                      2
                           STATE v. CORDOVA
                           Decision of the Court

Defendant could not keep his balance; performed poorly on field sobriety
tests; had bloodshot, watery eyes; and emitted an odor of alcohol.

¶5             Defendant told police that he had “three or four beers,” and
“had felt the effects of the alcohol while he was driving.” Defendant stated
that on a scale of 0 to 10, “he was probably a 7” and that he had no driver’s
license. Tests later showed that Defendant’s blood alcohol concentration
was .1813 and .1808.

¶6            The State charged Defendant with Count One: Aggravated
Driving or Actual Physical Control while under the Influence of
Intoxicating Liquor (while his driver’s license was suspended), and Count
Two: Aggravated Driving or Actual Physical Control while Under the
Influence of Intoxicating Liquor (BAC greater than .08).

¶7            At trial, a custodian of records for the Arizona Motor Vehicle
Division testified that, on the day of the accident, Defendant’s license was
suspended and that several notification letters had been previously sent to
Defendant.

¶8            The jury convicted Defendant as charged. The court
sentenced him to two years supervised probation and four months of
incarceration as to each count, to be served concurrently. He received credit
for 45 days served. Defendant timely appealed.

                                Discussion

¶9              We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196
Ariz. at 541, ¶ 49. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure and substantial evidence
supported the verdicts. Defendant was present and represented by counsel
at all critical stages of the proceedings. At sentencing, Defendant and his
counsel were given an opportunity to speak and the court imposed a legal
sentence.

¶10           Counsel’s     obligations    pertaining     to    Defendant’s
representation in this appeal have ended. Counsel need do nothing more
than inform Defendant of the status of the appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. State v. Shattuck, 140 Ariz.
582, 584-85 (1984). Defendant shall have thirty days from the date of this
decision to proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.


                                     3
                        STATE v. CORDOVA
                        Decision of the Court

                            Conclusion

¶11           For the foregoing reasons, Defendant’s convictions and
sentences are affirmed.




                                 :ama




                                 4